Hon. Frank W. Bratt Chairman New York State Soil and Water Conservation Committee
You have asked whether a board of directors of a county soil and water conservation district that has been expanded to seven members may be composed of more than two members of the county legislative body.
The board of directors of a soil and water conservation district is to consist of "two members of the county board and three persons not members of the county board of supervisors, two of whom shall be practical farmers" (Soil and Water Conservation Districts Law, § 6). At the option of the county legislative body, the board of directors may be expanded to seven members (ibid.). "Of the two additional board members, they shall be residents of the county and at least one shall be a practical farmer" (ibid.). The option to expand the board to seven members was authorized by a recent amendment (L 1985, ch 162).
The question is whether the legislative mandate that the board of directors "shall consist of two members of the county board" applies only to a five-person board or whether it also applies to a board that has been expanded to seven members. Clearly, in the caes of a five member board, no more than two directors may be members of the county legislative body (Soil and Water Conservation Districts Law, § 6). It is also clear that when the board is expanded to seven members, at least one additional member must be a practical farmer (id., § 6).
While the statute is not clear on this point, we are persuaded by the legislative history that the intent of the 1985 amendment was that the seventh member be someone other than a member of the county legislative body. The purpose of the amendment was to expand the board in order to increase community input into the soil and water resource needs of the county (Memorandum in Support of Assembly 4142, enacted as chapter 162 of the Laws of 1985). The appointment of a member of the county legislative body as the seventh member would do little, if anything, to increase community input. Two members of the legislative body would already be members of the board of directors and would serve as a conduit for information received from the remainder of the county legislative body. Thus, in our view it was the Legislature's intent that a seven member board of directors of a county soil and water conservation district be composed of no more than two members of the county legislative body.